PER CURIAM
Petitioner appeals the post-conviction court’s denial of his petition for post-conviction relief, arguing, in part, that he received inadequate assistance of counsel in the underlying criminal proceeding, in which he received sentences greater than that allowed by law. On appeal, the state concedes that the post-conviction court should have granted relief on that claim of inadequate assistance of counsel. The parties assert, and we agree, that the sentences in the underlying criminal proceeding do not comport with the Oregon Supreme Court’s decision in State v. Davis, 315 Or 484, 847 P2d 834 (1993), and that petitioner is entitled to resentencing. We thus accept the state’s concession. We reject without discussion petitioner’s remaining assignments of error.
Reversed and remanded.